Appeals (1) from an order of the Family Court of Delaware County (Estes, J.), entered July 5, 1985, which, sua sponte, dismissed petitioner’s application for a modification of a prior custody award on the ground that the court lacked jurisdiction to entertain the controversy, and (2) from an order of said court, entered July 5, 1985, which dismissed respondent’s cross petition for a writ of habeas corpus.
Orders affirmed, without costs, upon the decision of Family Court Judge Robert L. Estes. Mahoney, P. J., Main, Weiss, Yesawich, Jr., and Harvey, JJ., concur.